JUDGE CASEBOLT
concurring in part and dissenting in part.
¶ 46 I fully concur that petitioner, Norma Patricia Hoff, has standing to challenge the ALJ’s order and the Panel’s conclusion that MDR was not covered by the insurance policy issued by Pinnacol to MDR. Therefore, I join in part II of the majority opinion. I also agree that the Panel misconstrued the law of promissory estoppel and that the ease must be remanded to the ALJ to address whether a promise made by Pinnacol and Bradley induced action or forbearance and whether injustice can be avoided only by enforcement of the promise. Hence, I also join in subsections A, B, and D of part III of the majority opinion. However, I do not agree that the certificate, as a matter of law, promised that Pinnacol and Bradley would give notice to Alliance of any cancellation of coverage; nor do I agree that the disclaimers and exculpatory language in the certificate are invalid as a matter of law. Instead, I conclude that the promise in the certificate is ambiguous and I would therefore remand' that issue to the ALJ for further consideration. Accordingly, I respectfully dissent from subsection C of part III of the majority opinion.

A. Issue of Fact or Law?

¶ 47 As the majority correctly notes, whether the elements of promissory estoppel have been proved generally presents a question of fact for the fact finder to resolve, see Alexander v. McClellan, 56 P.3d 102, 106 (Colo.App.2002), and where more than one inference could be drawn from evidence adduced at a hearing, the issue must be determined by the trier of fact and cannot be determined as a matter of law. Reynolds v. Farber, 40 Colo.App. 467, 471, 577 P.2d 318, 320 (1978).

B. Who Determines the Meaning of a Written Agreement?

¶ 48 The legal meaning of a written agreement generally presents a question of law for a. court to decide. Colo. Div. of Ins. v. AutoOwner’s Ins. Co., 219 P.3d 371, 376 (Colo.App.2009). However, when a written document contains a promise that is central to the dispute and the promise is ambiguous, the fact finder must determine the meaning of the promise in the same manner as other questions of fact. Dorman v. Petrol Aspen, Inc., 914 P.2d 909, 912 (Colo.1996); Preserve at the Fort, Ltd. v. Prudential Huntoon Paige Assocs., 129 P.3d 1015, 1017-18 (Colo.App.2004).

C. When Is a Document Ambiguous and What May Be Considered?

¶ 49 Whether a contract or document is ambiguous presents a question of law for the court. See Nat'l Cas. Co. v. Great Sw. Fire Ins. Co., 833 P.2d 741, 744-47 (Colo.1992). The provisions of a document are ambiguous when they are susceptible to more than one reasonable interpretation. See Union Ins. Co. v. Houtz, 883 P.2d 1057, 1061 (Colo.1994).
¶ 60 When a document is ambiguous, a fact finder may consider the statements or conduct of the parties before any dispute arose between them, the language of the document, the negotiations, if any, surrounding its creation, and any reasonable expectations the parties may have had. See Fire Ins. Exch. v. Rael, 896 P.2d 1139, 1142-44 (Colo.App.1996); see also Restatement (Second) of Contracts § 220 (1981) (“An agreement is interpreted in accordance with a relevant usage if each party knew or had reason to know of the usage and neither party knew or had reason to know that the meaning attached by the other was inconsistent with the usage.”); id. at § 219 (“Usage is habitual or customary practice.”).

D. Application of These Principles

¶ 61 I conclude that the certificate is ambiguous and that the kind and nature of the promises and disclaimers contained in the certificate present factual issues that the ALJ should first decide.
*60¶ 52 The certificate, which is dated October 20, 2010, identifies Alliance as the certificate holder and promises that a workers’ compensation policy was in force as of that date, insuring MDR, with effective dates of July 9, 2010, to July 1, 2011. Concerning cancellation, the certificate promises that, “Should any of the above described policies be can-celled before the expiration date thereof, notice will be delivered in accordance with the policy provisions.” This language is immediately adjacent to the designation of Alliance as the certificate holder.
¶ 53 But what does that promise mean? It does not specify that notice will be given to the certificate holder. One possible interpretation, adopted by the majority, is that the language of this provision and its physical location on the certificate required Pinnacol or Bradley to give notice to Alliance of any cancellation of the policy. And there are inferences that may be gleaned from the record to support this view. '
¶ 54 For example, Pinnacol’s underwriter testified at the hearing that the pujóse of a certificate of insurance is to ensure that insurance coverage is in effect. She stated that both Pinnacol and Bradley, its agent, typically supply certificates of insurance upon request of the insured.
¶ 55 The underwriter testified that Bradley issued three different certificates to Alliance concerning workers’ compensation coverage for MDR: one dated October 20, 2010 (showing coverage from July 9, 2010, to July 1, 2011); one dated March 11, 2011 (showing the same coverage dates); and one dated June 9, 2011 (stating that there was coverage from July 9, 2010, to March 11, 2011). From this, a fact finder could infer that Bradley sent a certificate to Alliance every time some type of coverage event occurred, but did not advise Alliance of the pending cancellation, thus breaching a promise made to Alliance.
¶ 56 Further, the underwriter testified that when an insured requests Pinnacol, itself, to issue a certificate, and it does so, Pinnacol affirmatively undertakes to notify a certificate holder when a cancellation of the insurance policy is upcoming. She explained that a certificate holder can receive either ten or thirty days’ notice when the policy is pending cancellation. But no explanation was given for why Bradley, Pinnacol’s acknowledged agent, did not provide such notice here, even though the underwriter acknowledged that Bradley had the authority to issue certificates on Pinnacol’s behalf.
¶ 57 At the same time, however, the certificate does not affirmatively promise that notice will go to Alliance in the event of cancellation. Instead, it states that notice “will be given in accordance with the policy provisions.” There is no dispute here that MDR’s workers’ compensation policy provides only for notice to be given to the named insured, not to any certificate holder. Accordingly, a fact finder could infer that a certificate holder has no rights.,
¶ 58 This inference is buttressed by the certificate’s disclaimer. It cautions:
This certificate is issued as a matter of information only and confers no rights upon the certificate holder. This certificate does not affirmatively or negatively amend, extend, or alter the coverage afforded by the policies below. • This certificate of insurance does not constitute a contract between the issuing insurers), authorized representative, or producer and the certificate holder.
¶ 59 Relying on these disclaimers, Pinna-col’s counsel asserted during oral argument before us that the document certifies the existence of workers’ compensation coverage only for the brief instance or transitory moment in time when the certificate itself is generated and sent to the holder; hence, he argued that the holder cannot rely on the certificate or the existence of coverage. But that assertion could fly in the face of the General Assembly’s stated purpose in providing for the use of certificates of insurance.
¶ 60 Pertinent portions of section 8-41-404, C.R.S.2014, provide:
(l)(a) ... [Ejvery person performing construction work on a construction site shall be covered by workers’ compensation insurance, and a person who contracts for the performance of construction work on a construction site shall either provide ... workers’ compensation coverage for, or require proof of workers’ compensation cov*61erage from, every person with whom he or she has a direct contract ...
[[Image here]]
(5) As used in this section:
[[Image here]]
(c) “Proof of workers’ compensation coverage” includes a certificate or other written confirmation, issued by the insurer or authorized agent of the insurer, of the existence of workers’ compensation coverage in force during the period of the performance of construction work on the construction site.
¶ 61 Hence, a person who contracts for the performance of construction work must have workers’ compensation insurance or obtain a certificate that demonstrates the existence of coverage “during the period of the performance of construction work.” Aeeord-ingly, when Alliance obtained the certificate from Bradley, it can be inferred that it was attempting to comply with the statutory requirement to secure proof of workers’ compensation coverage for MDR that was supposed to be in force while claimant was working on the Hoffs’ roof.
¶ 62 Thus, • in light of the statutory .language and absent more, the existence of the certificate here could lead to the conclusion that, on March 10, 2011, MDR had coverage in force. Indeed, the third certificate issued by Bradley to Alliance states that coverage existed to March 11, 2011, one day after the claimant was injured.
¶ 63 The majority reads the certificate to have a definite meaning and term, requiring Pinnacol or Bradley to give notice of cancellation to Alliance. But, I am not convinced that it is appropriate for this court to reach that conclusion instead of allowing the ALJ, as fact finder, to make that determination, especially because there are conflicting inferences under the circumstances described. See Rael, 895 P.2d at 1142-44 (when a document is ambiguous, a fact finder may consider the statements or conduct of the parties before any dispute arose between them, the language of the document, the negotiations, if any, surrounding its creation,'and any reasonable expectations the parties may have had); see also Dorman, 914 P.2d at 912 (when there is ambiguity in a written document, the faet finder must determine its meaning in the same manner as other questions of fact).
¶ 64 The majority concludes that, even if the notice provision is ambiguous, it must be construed against Pinnacol and Bradley and in favor of the insured. But MDR is the insured in this instance, not Hoff; hence, I do not view the legal principle as applicable in this instance. Furthermore, the certificate itself expressly states that it “does not constitute a contract between the issuing insurer(s), authorized representative, or producer and the certificate holder,” and there is no indication that consideration was given by Alliance in return for any promise the certificate makes.
¶ 65 In addition, section 8^41-404(5)(c), does not contain any definition of a certificate of insurance, nor does it mandate that notice by the insurer must be given to a certificate holder. Instead, it simply states that a person who contracts for the performance of construction work on a construction site (here, Hoff and Alliance) shall require proof of workers’ compensation insurance, which proof may consist of a certificate or other written confirmation issued by the insurer or authorized agent of the insurer, of the existence of workers’ compensation coverage in force during the period of the performance of the work. I cannot construe this statute to require something it clearly does not. See Colo. Dep’t of Revenue v. Hibbs, 122 P.3d 999, 1004 (Colo.2005) (courts do not add words to a statute or subtract words from it); Town of Telluride v. Lot Thirty-Four Venture, L.L.C., 3 P.3d 30, 35 (Colo.2000) (courts will not read into a statute an exception or proviso that the plain language does not suggest). And for similar reasons, I cannot agree with the majority that the disclaimers are void as a matter of law as against public policy. The statute does not impose a duty to give notice of cancellation, or otherwise mandate that outcome.
¶ 66 Hence, given the conflicting inferences that can be drawn from the evidence, and the complicating factor of the language in section 8-41-404(5)(c), I perceive that the promise is ambiguous under these circumstances. In *62light of the ambiguity of the certificate, I conclude that factual determinations must be made concerning the first prong of Hoffs promissory estoppel claim. Accordingly, I would remand the entire promissory estoppel issue to the AL J.
¶ 671 therefore concur in part and respectfully dissent in part.
JUDGE BERGER concurring in part and dissenting in part.
¶ 68 In my view, Pinnacol is estopped, as a matter of law, from denying coverage for the injured claimant’s benefits. The facts that are material to this determination are undisputed. Applying the law to these undisputed facts leads inexorably to this conclusion. Thus, while I agree completely with the majority’s determination that Hoff has standing, and that, as a matter of law, Pinnacol had a legal duty to give notice of cancellation to Alliancé, I disagree that a remand is necessary.

I. Promissory Estoppel

¶ 69 Hoff has pleaded a claim of promissory estoppel. The elements of promissory estoppel are: (1) a promise which the promi-sor should reasonably expect to induce action or forbearance of a definite and substantial character on the part' of the promisee or a third person; (2) action or forbearance induced by that promise; and (3) the existence of circumstances such that injustice can be avoided only by enforcement of the promise. Nelson v. Elway, 908 P.2d 102, 110 (Colo.1995); Galie v. RAM Assocs. Mgmt. Servs., Inc., 757 P.2d 176, 178 (Colo.App.1988). I believe that we can, and should, determine, as a matter of law, that the Panel was incorrect in concluding that these elements are not met here.

A. The Promise

¶ 70 The majority has properly held that the cancellation provision of the certificate required Pinnacol or its agent to give notice of policy cancellation to Alliance. This is the promise that establishes, as a matter of law, the first element of a claim for promissory estoppel. And, the majority has corrected the Panel’s erroneous view that the promise must have been made directly to Hoff; as the majority explains, the law is otherwise.

B. Action or Forbearance Induced by the Promise

¶ 71 The record establishes without contradiction that Alliance affirmatively sought evidence that MDR had workers’ compensation insurance and, in fact, obtained the certificate. Based on the uncontradicted evidence that Alliance ceased working with MDR immediately after belatedly learning of the policy cancellation, the only reasonable inference that can be drawn is that Alliance would have taken steps protecting it, and hence Hoff, from liability if Pinnacol had met its legal obligation to provide notice of cancellation to Alliance.
¶ 72 Alliance was required by law either to obtain its own workers’ compensation insurance or obtain proof (such as a certificate of insurance) that another party in the chain of the construction work had such insurance. See § 8-41-404(l)(a), (5)(c), C.R.S.2014. People are presumed to obey the law absent evidence to the contrary. No contrary evidence exists in this record; moreover, given that Alliance initially obtained the certificate in order to comply with its obligations under section 8-41-404(l)(a), it is reasonable to infer that Alliance would have taken additional actions to remain in compliance had it learned that MDR no longer possessed the legally required coverage. Any contrary finding by the ALJ would be without record support and clearly erroneous.
¶ 73 Additionally, the undisputed facts permit no factual determination other than that Hoff relied ■ on Alliance’s statement that it had1 liability coverage—an assurance which was based on Alliance's belief that MDR was adequately insured, which, in turn, was based on the certificate from Pinnacol. Consequently, Hoff took no further steps to protect herself from the type of liability at issue here, thus demonstrating a forbearance indirectly induced by the certificate’s promise that MDR had workers’ compensation insur-*63anee.1 Accordingly, Hoff has established, as a matter of law, the second element of a promissory estoppel claim.
¶ 74 I therefore disagree with the majority that it is not appropriate for us to make this determination. “If facts are undisputed and reasonable minds could draw but one inference from them, [the determination of an ultimate fact] is a question of law for [an appellate] court.” Schrieber v. Brown & Root, Inc., 888 P.2d 274, 277 (Colo.App.1993). This principle is fully applicable to workers’ compensation cases. See id.; see also Dorsch v. Indus. Comm’n, 185 Colo. 219, 221-22, 523 P.2d 458, 459 (1974); Indus. Comm’n v. Havens, 136 Colo. 111, 117, 314 P.2d 698, 701 (1957).

C. Injustice Can Be Avoided Only by Enforcement of the Promise

¶ 75 The third element of a claim for promissory estoppel is also met as a matter of law. In the absence of a viable claim for promissory estoppel, the result in this case is stark and fundamentally unjust: Hoff is indebted to the injured worker for an amount in excess of $300,000 and Pinnacol, which issued the insurance policy and promised to notify Alliance of any cancellation of the policy, has no liability at all. This is an injustice which can be avoided only by sustaining Hoffs claim of promissory estoppel.2

II. Conclusion

¶76 I therefore agree with the majority that we must set aside the Panel’s order insofar as it determined that Pinnacol was not liable for medical and disability benefits to claimant, and that Hoff was liable for those benefits. However, Í disagree that a remand is necessary to redetermine liability. Rather, this court should hold, as a matter of law, that "Pinnacol is estopped from denying benefits to claimant. Because Pinnacol is estopped from denying benefits to claimant, there was a complying workers’ compensation policy in effect, and Hoff, therefore, is not liable, also as a matter of law, for the claimant’s benefits. See § 8-41-402(2), C.R.S.2014 (immunizing owner from liability to a contractor or its employees if a complying workers’ compensation insurance policy is in effect); Wagner v. Coors Energy Co., 685 P.2d 1380, 1382 (Colo.App.1984); see also Krol v. CF & I Steel, 2013 COA 32, ¶ 13, 307 P.3d 1116.
¶ 771 therefore concur in part and respectfully dissent in part.

. An, analogous situation arises in the context of the law of fraudulent misrepresentation. The "maker of a fraudulent misrepresentation may be subject to liability to a third person who acts in justifiable reliance upon the misrepresentation if the maker has reason to expect that its terms will be repeated or its substance communicated to the third person and that it will influence his or her conduct in the transaction or type of transaction involved. Restatement (Second) Torts .§ 533 (1977). In such a context, the relevant inquiry is not whether the third person's actions would have been different if the misrepresentation had not been made, but whether they might have been different. See Morrison v. Goodspeed, 100 Colo. 470, 479, 68 P.2d 458, 463 (1937). Similarly, here, the certificate was the basis for Alliance’s representation to Hoff that Alliance had coverage, and Hoff’s actions might have been different had the certificate never been issued to Alliance, and consequently Alliance had not made such an assurance to Hoff.


. Section 8-41-404(l)(a) provides that “a person who contracts for the performance of construction work on a construction site shall either provide .., workers’ compensation coverage for, or require proof of workers’ compensation coverage from, every person with whom he or she has a direct contract to perform construction work on the construction site.” A violation of this section is punishable by an administrative fine of not more than $250 per day. §§ 8-41-404(3), 8-43-409(l)(b), C.R.S.2014. However, the fact that Hoff may be liable for noncompliance with this requirement is not relevant to my determination that Pinnacol is estopped from denying benefits for claimant’s injuries. In fact, that Hoff may be subject to a minimal administrative fine supports my conclusion that the General Assembly did not intend to impose on Hoff the immense amount of liability she is subject to under the Panel’s order,